Citation Nr: 1134869	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-32 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), claimed on a schedular and extraschedular basis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1970 to March 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, granting service connection and assigning a 30 percent initial rating for PTSD effective from September 28, 2001.  By a November 2007 decision of the RO in Roanoke, Virginia, that initial rating was increased to 70 percent, retroactive to September 28, 2001.  

Based on the Veteran's current listed place of residence, the case is currently originating from jurisdiction of the RO in Los Angeles, California.  The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at that RO in May 2011.  A transcript is contained in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that multiple records within the claims file, including a copy of a July 2002 physician's determination record, form SSA-831, inform of a claim for Social Security Administration (SSA) disability benefits.  Under such circumstances, records underlying any SSA disability determination should be obtained, prior to Board adjudication.  The U.S. Court of Appeals for Veterans Claims (Court) has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records").

Also relevant to the appealed claim, the Board notes the importance of the Global Assessment of Functioning (GAF) scale, under which scores are assigned by medical professionals reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  See Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), at 32.  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school).  Scores ranging from 21 to 30 reflect behavior considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Scores ranging from 11 to 20 reflect some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or occasionally fails to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  Scores ranging from 1 to 10 reflect persistent danger of severely hurting self or others (e.g., recurrent violence), or persistent inability to maintain minimal personal hygiene, or serious suicidal act with clear expectation of death.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Board has carefully reviewed the Veteran's records including submitted statements and medical evaluations.  Examinations for compensation purposes, including a QTC evaluation in February 2010 and a VA psychiatric treatment initial assessment in April 2010, reveal some psychiatric disability but with the Veteran generally functioning reasonably well.  The QTC examiner assigned a GAF Scale score of 60, whereas the VA examiner in April 2010 assigned a GAF Scale score of 70, suggesting only minimal impairment in general functioning in social and occupational spheres.  At his hearing before the undersigned, the Veteran also did not present as one significantly impaired in psychiatric functioning.  Prior VA psychiatric evaluations in September 2001, October 2004, and March 2006, reflect impairment from PTSD or from symptoms associated with PTSD which, while somewhat more severe, do not appear to rise to a level of impairment associated with a 70 percent disability rating.  

The veteran's PTSD is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows:       

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name . . . . . . 100%

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . 70%

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to  complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . 50%

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . 30%

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication . . . . . . 10%

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication . . . . . . 0%

38 C.F.R. § 4.130 (2010).  

The Veteran has been assigned a 70 percent disability rating by the RO for his PTSD, and also has been assigned a total disability rating based on unemployability due to service-connected disabilities (TDIU).  His only other service-connected disability is cardiovascular disease, for which he is currently assigned a 10 percent evaluation, and which was not service connected when the RO granted a 70 percent initial evaluation for PTSD and TDIU, both effective from September 28, 2001, in its November 2007 rating action.  

That rating by the RO was based on VA psychiatric evaluations in September 2001, October 2004, and March 2006, treatment records, private medical evaluations, and also submitted lay statements, such as an October 2001 letter provided by an assistant principal at a school where the Veteran had been employed, and a November 2001 letter from a guidance counselor at a school where he had been employed.  In the October 2001 letter, the assistant principal related complaints from teachers and students about the Veteran's recent, progressively worsening behavior as an instructor, including argumentativeness, disagreements, exhibitions of anger and rage, consistent tardiness, falling asleep in class, as well as exhibited paranoia about fellow teachers.  The Board notes that such exhibited behaviors may not be entirely characteristic of the PTSD, and appear inconsistent with the symptoms sets as observed by VA examiners, and thus may point to causes than PTSD.  The Veteran is noted to have a significant history of abuse alcohol, marijuana, and cocaine (crack) use, which appear likely to have contributed to his asserted forced retirement from a teaching career.  Vet Center records from the 1990s inform of the Veteran's recent polysubstance abuse and homelessness.  Questions of actual functional impairment due to PTSD, as contrasted with other potential causes such as potential impacts of substance-related behavioral change, personality change, or even substance-related mental impairment were not addressed upon psychiatric evaluations up to the present.  

The Veteran asserted at his May 2011 hearing that he had not adequately expressed his disability to the examiner at his February 2010 QTC examination, but rather that he had held back.  If that examination was indeed based on an inaccurate picture of the Veteran's psychiatric functioning, then a new examination is in order to ascertain more accurately the Veteran's level of current functioning.  If the medical opinion provided is based on an inaccurate factual premise, the opinion is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The Board believes that both an additional VA psychiatric examination and a social and industrial survey are indicated in this case, in part because the profile as presented upon VA examination and at the Veteran's hearing simply does not match the current rating and TDIU assigned, and in part because the Board does not believe that recent examination adequately ascertained disability attributable to PTSD versus other causes.  Since the Veteran is also contending that the most recent examination did not accurately reflect his level of disability, the Board concurs with the Veteran that additional evaluation is in order.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran again and ask him to provide additional information or evidence regarding any testing or treatment he has received for his service-connected PTSD.  He should be afforded the opportunity to submit any additional evidence or argument in furtherance of his claim.  Any responses and evidence received should be associated with the claims file, and any indicated development undertaken.

2.  Obtain and associate with the claims file any SSA disability determinations (including of SSI or SSD) and records underlying any such adjudications.

3.  Thereafter, schedule the Veteran for a VA social and industrial survey.  The claims folders, to include a copy of this Remand, must be made available to the examiner for review in conjunction with the survey.  (The Board notes that a VA psychological examination is not an acceptable substitute for a social and industrial survey.)  A detailed work history should be obtained from the Veteran.  Circumstances surrounding the Veteran's retirement and reasons for the retirement should be sought from sources independent of the Veteran.  

a.  The surveyor should attempt to ascertain the nature and extent of the Veteran's social as well as work-like activities currently, notwithstanding his retirement.  His current activities should be determined from sources independent of the Veteran.  His involvement and participation in his daughter's acting career, as well as other projects or endeavors, should be reported.  The surveyor should take due consideration of the Veteran's musicianship and past history in musical performance and instruction of music.  Survey findings should be contrasted, as indicated, with the Veteran's statements of record, including at May 2004 RO hearing and his May 2011 Travel Board hearing, as well as with an October 2001 letter provided by an assistant principal at a school where he had been employed, and a November 2001 letter from a guidance counselor at a school where he had been employed.  The surveyor is also advised to review past medical treatment and examination records.  

b.  The surveyor should address the Veteran's levels of occupational and social functioning.  To the extent possible, the surveyor should comment on the degree of social and industrial impairment which the Veteran experiences as a result of his current psychiatric disability, to include PTSD.  

4.  Thereafter, afford the veteran a mental health examination for compensation purposes, to address the nature and severity of current service-connected PTSD.  The claims folders, to include a copy of this Remand, must be made available to the examiner for review in conjunction with the examination.  Any necessary and non-invasive tests and studies should be conducted.  The examiner should appropriately address standardized questions pertaining to psychiatric disability, and provide a complete explanation for all findings and conclusions.

a.  The examiner should address psychiatric disability present generally, not merely PTSD, and in so doing should address any anxiety and depressive symptoms, or other mental health symptoms, and their impact on functioning.  The examiner should endeavor to differentiate impairment due to PTSD from that due to other causes.  The examiner should consider any unrelated conditions that may have resulted in behaviors reportedly leading to his asserted forced retirement from a teaching career after decades of teaching, as reflected in the October 2001 letter from a school assistant principal, of record in the claims file, and as reflected by other evidence from the obtained social and industrial survey.   

b.  The examiner should consider all the evidence of record.  While the examiner should consider assertions of the Veteran regarding his past and present psychiatric disability and its effects, the examiner should consider these assertions in the context of questions of credibility which may potentially be raised by the record.  Specifically, the examiner should consider whether the Veteran's behavior in a teaching milieu that led to his termination are attributable to his PTSD, as he has asserted, or are due to other causes, such as any causes which may have resulted from polysubstance abuse, with the Veteran notably having past abuse of alcohol, marijuana, and crack-cocaine, with conceded daily alcohol abuse until 1998, as reported upon VA examination in October 2004.  The examiner should also consider the question of past self-medication by this polysubstance abuse for treatment of PTSD symptoms, versus the possibility that such polysubstance abuse occurred independent of or only tangentially related to symptoms of PTSD.

c.  The examiner should note the October 2001 letter from a school assistant principal addressing the Veteran's work behavior prior to his retirement, as well as a September 2001 letter from a school guidance counselor who was reportedly a co-worker and confidant of the Veteran.  The examiner's attention is also called to the contrast between claimed level of impairment in submitted statements and testimony, and level of impairment as assessed in treatment evaluations, inclusive of a Vet Center psychological evaluation and testing report in February 1994, and an April 2010 VA psychiatric treatment initial assessment report, and by VA examiners for compensation purposes in September 2001, October 2004, and March 2006, and a QTC examiner in February 2010.  

d.  The examiner should also inform his/her review with findings and conclusions of the recently obtained social and industrial survey, and any additional evidence obtained thereby.  

e.  Thus, the examiner should consider the entire record as contained within the claims file, including medical and lay evidence, the credibility or lack of credibility of statements (if so indicated), and any other relevant evidence within the claims file. 

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.

g.  If any opinion and supporting rationale cannot be provided without medically unsound guesses or judgment based upon mere conjecture, the examiner should clearly explain why this is so for each such opinion not provided on this basis.

5.  Thereafter, readjudicate the remanded issue.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

